Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered September 22, 1988, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, under the circumstances, reversal of his conviction is not warranted on the ground that the trial court denied his request for a missing witness charge (see, People v Gonzalez, 68 NY2d 424, 427; People v Buckler, 39 NY2d 895; People v Torres, 146 AD2d 658; People v Bradley, 112 AD2d 441; cf., People v Fields, 76 NY2d 761; People v Erts, 73 NY2d 872).
The defendant’s other contention is without merit.
Mangano, P. J., Thompson, Lawrence and O’Brien, JJ., concur.